Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 05/26/2021, in which, claim(s) 1-16 is/are pending. 
Claim(s) 14-16 is/are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 and 06/11/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 10-13 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
in a case where biometric authentication according to the authentication request is successful, a verification process using data based on the biometric authentication by the authentication control unit, wherein the data based on the biometric authentication includes a signature created using a private key corresponding to the biological information used when the biometric authentication is successful and the created signature is verified in the verification process, and
output, in a case where the biometric authentication is successful and verification is successful in the verification process, a message regarding the execution of the second service via the speaker as a response to the input of the voice information.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., biometric authentication is successful) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection of claim(s) 1-13 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 recites the limitation "the biological information" in request, in a case where biometric authentication according to the authentication request is successful, a verification process using data based on the biometric authentication by the authentication control unit, wherein the data based on the biometric authentication includes a signature created using a private key corresponding to the biological information used when the biometric authentication is successful and the created signature is verified in the verification process…”..  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 10 discloses “perform, in a case where it is determined that authentication is needed for execution of a second service corresponding to the input, an authentication request about the user identified using the stored information to an authentication control unit;
request, in a case where biometric authentication according to the authentication request is successful, a verification process using data based on the biometric authentication by the authentication control unit, wherein the data based on the biometric authentication includes a the biological information used when the biometric authentication is successful and the created signature is verified in the verification process…”.
The following items are unclear based on the amendment:
“perform an authentication request about the user identified…” There is only authentication request performed, but no authentication is done. It is unclear what is the user identified. Is it “the user identifier” or “the identified user”.
In one, if it is “the identified user”. How are the user identified before biometric authentication is performed?
Even if one is to perform an authentication request successfully. It is unclear how “when biometric authentication is successful” determine, as a performing authentication request took place, there was no actual authentication done.
It is unclear what this biological information that is corresponding to the private key in creating the signature.
“wherein the data based on the biometric authentication includes a signature created using a private key corresponding to the biological information used when the biometric authentication is successful and the created signature is verified in the verification process.”. If the data based includes the signature is created AFTER the biometric authentication is successful; how can be included in the biometric authentication, as the biometric authentication took place before the verification process occurs.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barra (Pat. No.: US 8,543,834 B1 – filed in IDS) in view of Dykstra-Erickson et al. (Pub. No.: US 2017/0259126 A1; hereinafter Dykstra) in view of Page et al. (Pub. No.: US 2018/0130475 A1; hereinafter Page).
Regarding claims 1, 6 and 9-10, Barra discloses an information processing terminal for receiving and processing an input of voice information, the information processing terminal comprising:
a speaker [Barra; Fig. 1 and associated text];

at least one processor executing the instructions causing the information processing terminal to [Barra; Fig. 1 and associated text]:
output, in a case where authentication is not needed for execution of a first service corresponding to an input of voice information, (obtaining the audio from user and perform output of voice action and voice biometric [Barra; fig. 3 and associated text]);
perform, in a case where it is determined that authentication is needed for execution of a second service corresponding to the input of the voice information, control to perform biometric authentication using information extracted as biological information of a user corresponding to the input voice information (perform the voice action if authentication is not needed, when the voice action requires authenticate, authenticate the user based on the voice biometric obtain [Barra; fig. 3 and associated text]);
output, in a case where the biometric authentication is successful, a message regarding the execution of the second service via the speaker as a response to the input of the voice information (perform the action output when the user is authenticated [Barra; fig. 3 and associated text]).
Barra discloses performing voice command based on user voice and authentication when required. It is not clear if Barra discloses output a message regarding the execution of the first service via the speaker as a response to the input of the voice information; however, in related and analogous art, Dykstra teaches this feature.
In particular, Dykstra teaches voice command with biometric authentication, in which each voice command is prompted with various action output in different formats, range from speech, text, haptic, etc., [Dykstra; Fig. 3, 4A, 5A and associated text]. It would have been 

Barra-Dykstra combination does not explicilty discloses “wherein the data based on the biometric authentication includes a signature created using a private key corresponding to the biological information used when the biometric authentication is successful and the created signature is verified in the verification process”; however, in a related and analogous art, Page teaches this feature.
In particular, Page teaches the biometric authentication data includes digital signature that is created from private key and can be validate with public key, such that the digital signature is used to validate the biometric authentication results to protect against man-in-the-middle attacks [Page; 63, 74-75]. It would have been obvious before the effective filing date of the claimed invention to modify Barra-Dykstra combination in view of Page with the motivation to protect against man-in-the-middle attacks.

Regarding claims 2, 7 and 11, Barra-Dykstra combination discloses wherein the biological information is extracted from the input voice information (obtaining the audio from user and perform output of voice action and voice biometric [Barra; fig. 3 and associated text]).

Regarding claims 3 and 8, Barra-Dykstra combination discloses wherein a request for performing the biometric authentication based on the biological information of the user is transmitted to a mobile terminal of the user (obtaining the audio from user and perform output of voice action and voice biometric [Barra; fig. 3 and associated text]).

Regarding claims 4 and 12, Barra-Dykstra combination discloses wherein the instructions further cause the information processing terminal to issue a service request to a service server based on the input voice information, and wherein, in a case where an authentication request is received from the service server, the control for the biometric authentication is performed (the user device can request for service from the service server, such as paying bills or requesting information [Dykstra; Fig. 5B-5F and associated text]). The motivation is to create and easier, user friendly device.

Allowable Subject Matter
Claim(s) 5 and 13 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Dependent Claim(s) 5 and 13 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 5 and 13:
“wherein the verification process is requested to the service server, and wherein the message regarding the execution of the second service is output via the speaker in a case where, in the verification process, the verification of the signature using a public key corresponding to the private key is successful in the service server.” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432